Exhibit 10.35

LOGO [g55132logo.jpg]

GMAC Long-Term Incentive Plan LLC

200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265

December 19, 2009

Thomas Marano

Re: GMAC Long-Term Incentive Plan LLC Long-Term Equity Compensation Incentive
Plan Award Conversion

Dear Tom:

 

1. You were granted a 2009 RSU Award under the GMAC Long-Term Incentive Plan LLC
Long-Term Equity Compensation Incentive Plan (the “Plan”). The grant date of
your Award was October 28, 2009 (“Grant Date”). As a result of a recent
determination from the Office of the Special Master for TARP Executive
Compensation, all 2009 RSUs that do not vest on or before December 31, 2009, are
hereby converted to RSUs (“Conversion RSUs”) that are consistent with the
definition of TARP Stock found in the Interim Final Rules issued pursuant to
Title VII of the American Recovery and Reinvestment Act of 2009 (the “TARP
Rules”).

 

2. Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program, the
unvested portion of your 2009 RSU Award, 3.225 bps, are now deemed considered
Conversion RSUs. Because Title VII of the American Recovery and Reinvestment Act
of 2009 currently limits the value of restricted stock that may be awarded to
certain executives, the Committee reserves the right to adjust down the bps
underlying this Award without your consent in order to comply with Federal law.
If and when such an adjustment may be required, you will be notified in writing.

 

3. Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program,
your Conversion RSUs fully Vest on October 28, 2012 (“Vesting Date”), and will
be Paid on the later of the following.

 

  •  

Within 75 days of the Vesting Date

 

  •  

Within 75 days of and in equal percentages as GMAC repayment of TARP obligations
in 25% increments.

 

4. The Committee reserves the right to change the Vesting Date or payment dates
shown above in order to comply with Federal law. If and when such change may be
required, you will be notified in writing.

 

5. If your employment is terminated due to death or Disability, then your entire
Unvested Award will immediately Vest and be Paid within 75 days of this new
Vesting Date. You may have previously designated a beneficiary. If not, your
failure to designate a beneficiary will result in any payments as a result of
your death being made to your estate. Any subsequent change in your beneficiary
designation must be made in writing and communicated to the Plan Administrator
at the address above.

 

Page 1 of 2



--------------------------------------------------------------------------------

Thomas Marano

December 19, 2009

 

6. If your employment is terminated for any reason other than death or
Disability, your entire unvested or unpaid Award will be immediately forfeited.

 

7. You understand and acknowledge that your Award is subject to the rules under
Code Section 409A, and that you agree and accept all risks (including increased
taxes and penalties) resulting from Code Section 409A.

 

8. Your 2009 Conversion RSUs will be subject to and governed by the terms and
conditions of this Award Conversion Letter and the Plan. As a Participant, you
agree to abide by the terms and conditions of this Award Conversion Letter and
the Plan. Please indicate your acceptance of and agreement to the terms and
conditions of this Award Conversion Letter and the Plan, by signing in the
indicated space below no later than December 23, 2009.

 

Sincerely yours, LOGO [g55132sig.jpg] Anthony S. Marino GMAC Group VP and Chief
HR Officer December 19, 2009

I ACCEPT AND AGREE TO THE TERMS OF THIS AWARD CONVERSION LETTER AND REAFFIRM MY
PARTICIPATION IN THE GMAC LONG-TERM INCENTIVE PLAN LLC LONG-TERM EQUITY
COMPENSATION INCENTIVE PLAN (“PLAN”) AND WILL ABIDE BY THE TERMS AND CONDITIONS
OF THE PLAN AND THIS AWARD CONVERSION LETTER.

 

/S/ THOMAS MARANO

 

12/19/2009

Participant Signature (Required)   Date (Required)

Thomas Marano

  Printed Name (Required)  

 

Page 2 of 2